DETAILED ACTION
This office action is based on the claim set submitted and filed on 07/18/2022.
Claims 1, 8, and 15 have been amended. Claims 4 and 11 have been canceled.
Claims 1-3, 5-10, 12-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-3, 5-7 are drawn to a method, Claims 8-10, 12-14 are drawn to an art of manufacturer (readable storage medium), and Claims 15-20 are drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-3, 5-10, 12-20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for determining a patient condition and risk level to provide a decision for a recommended or alternative patient care plan. This abstract idea could have been performed mentally but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient most suitable therapy regime for which both the instant claims and the abstract idea are defined as mental process. 
Note: Examiner analysis 2A and 2B below includes analyzing claim 8 under step 2A and 2B as presumed to be within a statutory subject matter class for see 2106

Independent claims 1, 8, 15 recite the limitations for:
identify[ing] one or more records associated with the first user and one or more records associated with the second user based on the biometric scan; analyze[ing] the one or more records associated with the first user and the one or more records associated with the second user; determine[ing], from the analyzing, whether a risk threshold is exceeded 
The limitations, given the broadest reasonable interpretation, covers performance of the limitation in the mind that constitute Mental Processes but for the recitation of generic computer components. The claimed concept in the context of this claim encompasses the user manually the ability to use biometric information to correlate to a patient record, observe data of the patient record, analyze the data, determine a risk level which are steps that constitute Mental Processes classified as observing, evaluating, judging, and provide an opinion. This abstract idea could have been performed mentally but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient recommendation care steps for which both the instant claims and the abstract idea are defined as mental process.
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims 1, 8, 15 recite additional element such as “processor, computer readable storage medium/ memory, natural language processing” to perform the steps of obtaining data, processing and determining while using a computer to perform steps mentioned above, see (Applicant, 0038, 0041, 0052). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., database, server, engine) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea and they do not impose any meaningful limitations on practicing the abstract idea as such none of the hardware in the claim(s) offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers, see MPEP 2106.05(h). Additionally, the claims recite the step of “obtain[ing] a biometric scan of a first user and a second user, wherein the first user and the second user are within a predetermined geographical location”, “wherein the analyzing is based, at least in part, on a natural language processing mode”, “display[ing] an alert to the first user and the second user” which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and post/extra-solution activity, See MPEP § 2106.05(g). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 0085) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas. Thus, the judicial exceptions recited in claims 1, 8, and 15 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processor, computer readable storage medium/ memory); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing, and displaying). The generic computing elements (processor, memory, mobile device, natural language processing) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d))1. Moreover, the additional element “obtaining a biometric scan”, that is transmitting and receiving information over a network amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(ii), Symantec, TLI , and OIP Techs. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-3, 5-7, 9-10, 12-14, and 16-20 include all of the limitations of claim(s) 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
As for claims 2, 9, 16, 18, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 3, 5-7, 10, 12-14, 17, 19-20, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “one or more processors, mobile electronic device” that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. The claims recite additional elements “transmit[ting]”, “notify[ing]”. which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). These elements effectively amount to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. the additional element of such as transmitting and amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(ii), Symantec, TLI, and OIP Techs. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").

The examiner notes that while independent claim 8 does not recite any structure that have a physical or tangible form to show other than a procreation of signals and the applicant's specification [0048] provides some non-limiting examples of a “computer readable storage medium”, the specification includes a statement that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se...”. As such, no additional 35 U.S.C 101 rejection is being given. See MPEP 2106.03.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13-18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Bitran et al. (US 20170039339 A1 – “Bitran”) in view of Maitra et al. (US 2016/0048655 Al – “Maitra”) in view of in view of Swope et al. (US 20070047770 A1- “Swope”) 

Regarding Claim 1 (Currently Amended), Bitran teaches a computer-implemented method for identifying health risks associated with a user, the method comprising:
obtaining, by one or more processors, a biometric …of a first user and a second user, wherein the first user and the second user are within a predetermined geographical location, Bitran discloses obtaining biometric data of a user [interpreted as first user] and a group of users [interpreted as second user] who are present at a target location (Bitran: [0003], [0011], [0014], [0021]) 
identifying one or more records associated with the first user and one or more records associated with the second user … Bitran discloses different medical records and each medical record is associated with a user among a group of users [associated with the first user and one or more records associated with the second user] (Bitran: [0036])
analyzing the one or more records associated with the first user and the one or more records associated with the second user, Bitran discloses a plurality of users [interpreted as first and second] present at in the same location and information received from all users where medical record of each user is analyzed (Bitran: [0019], [0032], [0037]-[0038])
determining, from the analyzing, whether a risk threshold is exceeded Bitran discloses based on analyzing a user health information and determined that the user among other users is sick/ill, a warning is generated as such a health risk level is greater [exceeded] than a predetermined threshold (Bitran: [0038]-[0039], [0042])
displaying an alert to the first user and the second user Bitran discloses when a risk level is greater than a threshold, a warning [alert] is displayed where a warning is displayed to target user and registered users (Bitran: [0040], [0042]-[0043], [0049])
Bitran discloses aggregating user(s) medical records that includes biometric data and identify health risk issues but does not expressly discloses using natural language processing to perform the analysis.

Maitra teaches
wherein the analyzing is based, at least in part, on a natural language processing mode Maitra discloses a system comprising a natural language processing server/system for performing natural language processing (NLP) functions where the system may process medical records of patients where NLP perform a preprocessing analysis to the records [analyzing is based ,,, on natural language processing mode]  (Maitra: [0031], [0033], [0037], [0042], [0052], 0118])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Bitran retrieving EMR data and using logic processor to analyze and execute data structures [0067] to incorporate a natural language processing system to perform the analysis, as taught by Maitra which gives a unique advantage for a system allowing more meaningfully process of clinical text and providing deeper clinical insights (Maitra: [0012], [0044]).
The combination of Bitran and Maitra discloses a biometric data, however does not expressly disclose biometric scan and associating medical record based on the biometric scan.

Swope teaches
obtaining, by one or more processors, a biometric scan Swope discloses using a biometric reader to include fingerprint scanner, an iris scanner a facial scanner, to obtain and collect biometric data [biometric scan] for each individual among plurality of individuals/users [interpreted as first user and a second user] Swope: [0011], [0029], [0046], [0051], [0065])
identifying one or more records associated with the … user … based on the biometric scan Swope discloses a database comprising enrolled users and medical profile [medical record] corresponding to biometric characteristics (e.g. iris, fingerprint and facial data) of each individual that can be retrieved (Swope; [Fig. 5, 6A-B], [0049], [0070], [claim 1]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Bitran to incorporate the use of biometric scan and link it to a user medical record or information, as taught by Swope which helps provides a quick identification of an individual and save time (Swope: [0002]-[0003]).

Regarding Claim 2 (Original), the combination of Bitran, Swope, and Reid teaches the method of claim 1, wherein determining whether a risk threshold is exceeded includes:
comparing the one or more records associated with the first user to the one or more records of the second user Bitran discloses correlating [comparing] health data [medical records] associated with a group [first user] to other registered group [second user] associated health data (Bitran: [0033], [0038])
identifying that the first user has a susceptibility that is uncomplimentary to the second user, wherein identifying that the susceptibility is uncomplimentary indicates that the risk threshold is exceeded Bitran discloses a user medical records may be used to identify if a person/user [first user] has a medical condition (e.g. influenza) [susceptibility] that is considered high health risk [uncomplimentary] to one or more user of other group [second user] and based on the risk is determined to be greater [exceeded] than a threshold (Bitran: [0038]-[0039], [0042], [0046], [0048]).

Regarding Claim 3 (Original), the combination of Bitran, Maitra, and Swope teaches the method of claim 2, further comprising:
responsive, to identifying the risk threshold is exceeded, creating, by the one or more processors, a risk minimization action plan Bitran discloses an activity warning which provides an alert of optional heath risk when the risk is greater than threshold and as such enabling to take mitigation actions to reduce risk [interpreted as risk minimization action plan] (Bitran: [0039]-[0041]
transmitting the risk minimization action plan to the first user as the alert Bitran discloses sending activity warning to target user [first user] to mitigate actions to reduce or decrease risk [minimization action plan] (Bitran: [0041]-[0042], [0049], [0052]).

Regarding Claim 6 (Original), the combination of Bitran, Maitra, and Swope teaches the method of claim 1, wherein determining whether a risk threshold is exceeded includes:
calculating, by the one or more processors, a risk score from the analysis of the one or more records respectively associated with the first and second users Bitran discloses a risk level [score] is determined [calculating] for a user [first user] and each user of other registered users [second user] using user data [medical records] such as temperature, heart rate where a risk score is quantifying a risk level (Bitran: [0026], [0037]-[0038], [0047]).

Regarding Claim 7 (Original), the combination of Bitran, Maitra, and Swope teaches the method of claim 6, further comprising:
identifying that the first user has a higher risk score than the second individual Bitran discloses a sick/ill user demonstrating a medical/health condition [first user] and present at a location with a group of users [second user] where the sick user would be presenting a higher risk score than the groups users [second user] (Bitran: [0038], [0046]-[0047]
transmitting to a mobile electronic device of the first user a risk minimization action plan as the alert Bitran discloses sending activity warning to target user [first user] to mitigate actions to reduce or decrease risk [minimization action plan] (Bitran: [0041] [0049], [0052]).

Regarding Claim 8 (Currently Amended), Bitran reaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function (Bitran: [0069]), the function comprising
 claim 8 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 9-10 and 13-14, the claims recite substantially similar limitations to claims 2-3 and 6-7, as such, are rejected for similar reasons as given above

Regarding Claims 15 (Currently Amended), Bitran teaches a system comprising:
a memory (Bitran: [0069]),; and
a processor in communication with the memory (Bitran: [0069]), the processor being configured to perform operations comprising:
claim 15 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 16-17 and 20, the claims recite substantially similar limitations to claims 2-3 and 6, as such, are rejected for similar reasons as given above.

Regarding Claim 18 (Original), the combination of Bitran, Maitra, and Swope teaches the system of claim of claim 15, wherein the operations further comprise:
comparing the one or more records associated with the first user to the one or more records of the second user Bitran discloses correlating [comparing] health data [medical records] associated with a group [first user] to other registered group [second user] associated health data (Bitran: [0033], [0038]).

Claims 5, 12, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Bitran et al. (US 2017 /0039339 A1 – “Bitran”) in view of Maitra et al. (US 2016/0048655 Al – “Maitra”) in view of in view of Swope et al. (US 2007/0047770 A1- “Swope”) in view of Saurabh et al. (machine translated IN 201611003937 A- “Saurabh”)

Regarding Claim 5 (Original), the combination of Bitran, Swope, and Reid teaches the method of claim 4, further comprising:
The combination of Bitran, Swope, and Reid discloses a notification is pushed to other users to minimize risk however does not expressly discloses notifying a user of an opportunity to assist another user.
Saurabh teaches 
notifying, by the one or more processors, the second user via a mobile electronic device of the second user of an opportunity to assist the first user Saurabh discloses a notification message is pushed to recipient [first user] and donor [second user] where a donor [second user] can review received notifications generated by recipient user [first user] requesting a donor [second user to donate to a recipient [assist the first user] and a message to display on a device [notifying] of a recipient [first user] when the recipient is within distance from the donor displaying [notifying] the recipient [first user] that a donor [second user] is available [assist] (Saurabh: [p. 2-3]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Bitran, Swope, and Reid to incorporate the notifying a user(s) to provide an help or assistance to another user(s), as taught by Saurabh which helps saving time in location a donor and saving patient(s) life (Saurabh: [p. 2]).

Regarding Claim 12 and 19, claims 12 and 19 recite substantially similar limitations to claims 5, as such, are rejected for similar reasons as given above.


Response to Amendment
Applicant's arguments filed 07/18/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 7-9. 
In response to the Applicant argument that the amended claim 1 as should no longer fall under umbrella of an abstract idea, Examiner respectfully disagree. The claims are given their broadest reasonable interpretation reciting a collection of biometric information for one or more user and associate the user with a medical record for analyzing and determining a risk based on the evaluation of medical records using a natural language processing implemented on a generic computer component such processor, memory, and mobile device(s) to execute the process which is merely adding general purpose computing devices as tools to carry out an abstract idea. Even if these steps would be cumbersome to be performed manually or with pen and paper, they do not exclude such an embodiment. The Court recognized a claim recites a mental process even if the claim recites the performance of the claim using a generic computer. For example, the court determined that parsing and evaluating data using a computer processing system are directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. see MPEP § 2106.04(a)(2)(III)(c). 
Moreover, the claim has been analyzed as a whole where the generic computing elements were analyzed as additional elements such as “processer, memory, natural language processing, mobile device” under STEP 2A Prong 2, that are recited at a high level of generality. These additional elements are used as a tool to perform a mental process abstract idea. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14. Therefore, because the broadest reasonable interpretation encompasses mental steps, it is respectfully maintained that the claims encompass patent-ineligible subject matter. 
Therefore, this argument is found to be unpersuasive and Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 9-10 in regards to claim(s) 1 have been fully considered but are found unpersuasive. 
In response to the applicant argument that the amended limitations are not taught by Bitran nor Swope and Reid, Examiner respectfully finds that the Applicant argument is directed to a new added feature that was not examined and searched in the prior OA. Bitran teaches retrieving information from medical records and using logic processor [0067] to execute different application such as data structure but does not expressly discloses using NLP. Examiner has added a new reference “Maitra” that teaches the claim limitations of the analyzing based on natural language processing mode. As such, Applicant's argument regarding the reference Bitran, Swope, and Reid is moot. 

Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2015/0213225		Holistic Hospital Patient Care and Management System and Method for Enhanced Risk Stratification
US 2008/0270120		Processing Text with Domain-specific spreading activation methods
US 2014/0278448		Systems and Methods for Identifying errors and/or Critical Results in Medical Reports
The references are relevant since it discloses using natural language processing in extracting patient data from medical records and identifying risk among one or more user(s), determine risk level and facilitating a process for providing an assistance between users to minimize the risk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626       

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2018/0137249: [0023], [0027]; US 2015/0213225: [0054], [0058]